UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) þ QUARTERLY REPORT UNDERSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-9330 INTELLIGENTSYSTEMSCORPORATION (Exact name of registrant as specified in its charter) Georgia 58-1964787 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4355 Shackleford Road, Norcross, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(770) 381-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesR No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of April 30, 2012, 8,958,028 shares of Common Stock of the issuer were outstanding. Explanatory Note The purpose of this Amendment No. 1 to this Quarterly Report on Form 10-Q is to restate the consolidated financial statements of Intelligent Systems Corporation (the “Company”) to reflect adjustments related to the amounts and allocation of profits and losses to the Noncontrolling Interest of one of the Company’s subsidiaries in accordance with Financial Account Standards Board (“FASB”) authoritative guidance establishing accounting and reporting standards for Noncontrolling Interests in Consolidated Financial Statements.We recently determined that we have not been applying the guidance correctly in all respects because we have not been attributing to the Noncontrolling Interest (held by common shareholders of our CoreCord Software subsidiary) its share of the losses or income of the subsidiary and have not been disclosing such attributed amounts on the face of the consolidated statements of operations.Accordingly, we have restated the consolidated statements of operations for the three month periods ended March 31, 2012 and 2011 and the stockholders’ equity section of the consolidated balance sheets as of March 31, 2012 and December 31, 2011 to fully comply with the standard. For the convenience of the reader, this Amendment No. 1 amends in its entirety the original filing of the Quarterly Report on Form 10-Q.This Amendment No. 1 does not reflect events occurring after the May 15, 2012 original filing date of the Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2012 or modify or update those disclosures set forth in that Quarterly Report on Form 10-Q, except to reflect the restatement as noted above and in Note 12 to the Consolidated Financial Statements. The items of the Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2012 that have been amended and restated herein are as follows: 1. Part I, Item 1.Financial Statements have been restated. 2. Currently dated certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 have been filed. 3. Currently dated certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 have been filed. Page 2 Intelligent Systems Corporation Index Form 10-Q/A Page Part I Financial Information Item 1 Financial Statements Consolidated Balance Sheets at March 31, 2012 and December 31, 2011 (restated) 4 Consolidated Statements of Operations and Comprehensive Incomefor the three months ended March 31, 2012 and 2011 (restated) 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 6 Notes to Consolidated Financial Statements (restated) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4 Controls and Procedures 16 Part II Other Information Item 1 Legal Proceedings 16 Item 6 Exhibits 17 Signatures 17 Ex. 31.1 Section 302 Certification of Chief Executive Officer Ex. 31.2 Section 302 Certification of Chief Financial Officer Ex. 32.1 Section 906 Certification of Chief Executive Officer and Chief Financial Officer Ex.101.INS** XBRL Instance Ex.101.SCH** XBRL Taxonomy Extension Schema Ex.101.CAL** XBRL Taxonomy Extension Calculation Ex 101.DEF** XBRL Taxonomy Extension Definitions Ex.101.LAB** XBRL Taxonomy Extension Labels Ex.101.PRE** XBRL Taxonomy Extension Presentation ** XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. Page 3 Part IFINANCIAL INFORMATION Item 1.Financial Statements Intelligent Systems Corporation CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) March 31, 2012 December 31, 2011 (unaudited, restated) (audited, restated) ASSETS Current assets: Cash $ $ Marketable securities Accounts receivable, net Notes and interest receivable, current portion Inventories, net Other current assets Total current assets Investments Notes and interest receivable, net of current portion Property and equipment, at cost less accumulated depreciation Patents, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Deferred revenue, current portion Accrued payroll Accrued expenses Other current liabilities Total current liabilities Deferred revenue, net of current portion 45 50 Other long-term liabilities Commitments and contingencies (Note 8) Intelligent Systems Corporation stockholders’ equity: Common stock, $0.01 par value, 20,000,000 shares authorized, 8,958,028 issued and outstanding at March 31, 2012 and December 31, 2011 90 90 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Intelligent Systems Corporation stockholders’ equity Non-controlling interest ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Page 4 Intelligent Systems Corporation CONSOLIDATED STATEMENTS OF OPERATIONS (restated, unaudited; in thousands, except share and per share amounts) Three Months Ended March 31, Revenue Products $ $ Services Total revenue Cost of revenue Products Services Total cost of revenue Expenses Marketing General & administrative Research & development Operating loss ) ) Other income (expense) Interest income, net 4 11 Equity in income (loss) of affiliate company (4
